DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 9, 13 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cozine et al. (4,867,244).

Regarding claims 1 and 9, Cozine discloses a turf aerator comprising a frame (16), the frame comprising:
A retracting tine assembly comprising:
A tine shaft (94,96) rotatably supported by the frame
A plurality of tines (30) coupled to the shaft
A pair of swing arms (62) supporting the plurality of tines and configured to rotate the plurality of tines between an operating position and a retracted position
A linkage (70,72,90) for selectively moving the pair of swing arms and the plurality of tines form the operating position to the retracted position
An input (92,182) coupled to the linkage, the input operable to activate the linkage to move the pair of swing arms and the plurality of tines from the operating position to the retracted position and to activate the tine shaft to move the plurality of tines

Regarding claim 3, the input comprises a hand lever (92) operable by a hand of an operator.

Regarding claim 4, the first end of the linkage (90) terminates at the input (92) and a second end of the linkage is coupled to a keeper bar (82).

Regarding claim 5, Cozine further discloses a latch (72) for engaging the keeper bar (82) when the pair of wing arms and the plurality of tines are in the retracted position.

Regarding claim 13, the tine shaft is a tine crank shaft and wherein when the input (92) is not engaged the tine crank shaft is inactive.

Regarding claim 16, the tine shaft is configured to rotate when the plurality of tines is in the operating position and the retracted position.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 10-12, 17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cozine et al. (4,867,244) as applied to claim 1 above and further in view of Smith et al. (2018/0153085).

Regarding claims 2, 10 and 17, Cozine discloses the invention as described above, but fails to disclose the use of a foot pedal as the input to activate the linkage to move the tines between their operating position and retracted position.  Like Cozine, Smith also discloses an aerator assembly movable between an operating and transport position.  Unlike Cozine, Smith discloses the use of a foot pedal (80) for moving the aerator between working and non working positions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a foot pedal associated with the linkage of Cozine as taught by Smith as it would be combining prior art elements according to known methods to obtain predictable results (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).

Regarding claims 11-12, a second end of the linkage is rotatably coupled to the swing arm (at 62) indirectly through bar (40).

Regarding claim 19, the linkage is configured to allow an operator’s hands to remain engaged with handles of the turf aerator when the pair of swing arms and the plurality of tines are moving from the operating position to the retracted position.

Regarding claim 20, the combination discloses an input (92,182) coupled to the linkage comprising a release handle to transition the wing arms from the retracted position to the operating position and activate the tine shaft to move the plurality of tines.


Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cozine et al. (4,867,244) as applied to claim 1 above and further in view of Wessel (6,892,821).

Regarding claim 15, Cozine et al. discloses the invention as described above, but fails to disclose that the input could include a cable and a release handle.  Like Cozine, Wessel also discloses an aerator with an input for actuating the tines.  Unlike Cozine, Wessel disclose that the input can include a cable (112) and a release handle (106).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a handle and cable arrangement in Cozine as taught by Wessel as a simple substitution of one known element for another to obtain predictable results (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).



Allowable Subject Matter
Claims 6-8, 14, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Zehrung (5,119,880) discloses a handle and cable input and Cohen (4,336,760) also discloses a foot pedal for adjusting the operating position. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064. The examiner can normally be reached Monday through Friday 9:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671